—Appeal from an order of Supreme Court, Erie County (Glownia, J.), entered June 19, 2002, which denied the motion of defendants John F. Grazulewicz and J & M Fast Freight, LLC, to bifurcate the trial.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the motion is granted.
Memorandum: Supreme Court abused its discretion in deny*1065ing the motion of defendants John F. Grazulewicz and J & M Fast Freight, LLC to bifurcate the trial. “Issues of liability and damages in a negligence action are distinct and severable issues that should be tried and determined separately unless [a] plaintiffs injuries have an important bearing on the issue of liability” (Hrusa v Bogdan, 278 AD2d 947, 947). In opposition to the motion, plaintiffs failed to establish that the injuries of plaintiff Cheryl R. Delano “ ‘have an important bearing on the issue of liability and are probative in determining how the accident occurred’ ” (Wesselenyi v Santiago [appeal No. 1], 286 AD2d 964, 964; cf. Tate v Stevens, 275 AD2d 1039, 1040). Nor have plaintiffs established that bifurcation would not “assist in a clarification or simplification of issues and a fair and more expeditious resolution of the action” (22 NYCRR 202.42 [a]; cf. Mazur v Mazur, 288 AD2d 945). Present — Green, J.P., Wisner, Scudder, Kehoe and Gorski, JJ.